Name: Commission Regulation (EEC) No 2204/93 of 4 August 1993 fixing the maximum export refund for white sugar for the 10th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EEC) No 1144/93
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/44 5. 8 . 93Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2204/93 of 4 August 1993 J fixing the maximum export refund for white sugar for the 10th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EEC) No 1144/93 and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regu ­ lation (EEC) No 1548/93 (2), and in particular the first subparagraph of Article 19 (4) (b) thereof, Whereas Commission Regulation (EEC) No 1144/93 of 10 May 1993 on a standing invitation to tender to deter ­ mine levies and/or refunds on exports of white sugar (3) requires partial invitations to tender to be issued for the export of this sugar ; Whereas, pursuant to Article 9 ( 1 ) of Regulation (EEC) No 1144/93, a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question ; Whereas, following an examination of the tenders submitted in response to the 10th partial invitation to tender, the provisions set out in Article 1 should be adopted ; Whereas Council Regulation (EEC) No 990/93 (4) prohi ­ bits trade between the European Economic Community HAS ADOPTED THIS REGULATION : Article 1 1 . For the 10th partial invitation to tender for white sugar issued pursuant to Regulation (EEC) No 1144/93 the maximum amount of the export refund is fixed at ECU 40,690 per 100 kilograms. 2. Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. Article 2 This Regulation shall enter into force on 5 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 154, 25 . 6 . 1993, p. 10. 0 OJ No L 116, 12 . 5 . 1993 , p. 5. (4) OJ No L 102, 28 . 4 . 1993, p. 14.